      Case 19-11617                Doc 11            Filed 04/25/19 Entered 04/25/19 23:27:46                         Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Marla Smith−Anderson                                               Social Security number or ITIN        xxx−xx−0540
                      First Name   Middle Name      Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Kevin Anderson                                                     Social Security number or ITIN        xxx−xx−2617
(Spouse, if filing)
                      First Name   Middle Name      Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                         Date case filed for chapter 7 4/22/19
Case number:          19−11617


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Marla Smith−Anderson                                Kevin Anderson

2.      All other names used in the
        last 8 years

3.     Address                               1645 S. CHRISTINA AVE                                   1645 S. Christiana Ave
                                             CHICAGO, IL 60623                                       Chicago, IL 60623

4.     Debtor's attorney                         Elliott Wall                                       Contact phone (312)447−7849 Ext. 1357
                                                 The Semrad Law Firm                                Email: ewall@semradlaw.com
       Name and address                          20 S. Clark Street 28th fl
                                                 Chicago, IL 60603

5.     Bankruptcy trustee                        Phillip D Levey ESQ                                Contact phone 773 348−9682
                                                 2722 North Racine Avenue                           Email: levey47@hotmail.com
       Name and address                          Chicago, IL 60614
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-11617                    Doc 11      Filed 04/25/19 Entered 04/25/19 23:27:46                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Marla Smith−Anderson and Kevin Anderson                                                                             Case number 19−11617


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 4/23/19

7. Meeting of creditors                          June 12, 2019 at 12:00 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/12/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-11617        Doc 11    Filed 04/25/19 Entered 04/25/19 23:27:46             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-11617-JBS
Marla Smith-Anderson                                                                    Chapter 7
Kevin Anderson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: arodarte               Page 1 of 2                   Date Rcvd: Apr 23, 2019
                               Form ID: 309A                Total Noticed: 44


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 25, 2019.
db/jdb         +Marla Smith-Anderson,    Kevin Anderson,    1645 S. CHRISTINA AVE,    CHICAGO, IL 60623-2640
27773009       +CEP America IL LLP,    PO Box 582663,    Modesto, CA 95358-0070
27772978       +COMENITYCB/MYPLACERWDS,    PO BOX 182120,    COLUMBUS, OH 43218-2120
27773000       +City of Chicago Department of Finance-Utility Bill,      P.O. Box 6330,   Chicago, IL 60680-6330
27773007       +City of Chicago EMS,    33589 Treasury Center,    Chicago, IL 60694-3500
27772974        FIRST PREMIER BANK,    c/o Jefferson Capital Systems LLC PO Box,     c/o Linda Dold,
                 Saint Cloud, MN 56302
27772970       +FNB OMAHA,    1620 DODGE ST,    OMAHA, NE 68197-0003
27773002       +IDOR-Bankruptcy Section,     PO Box 64338,   Chicago, IL 60664-0291
27773008       +Mount Sinai Hospital,    26460 Network Place,    Chicago, IL 60673-1264
27772988       +N I C E FCU,    P O BOX 552,    SAINT CHARLES, IL 60174-0552
27772969       +OCWEN,   PO Box 40724,    Lansing, MI 48901-7924
27773004       +Peoples Gas,    200 E. Randolph,    Chicago, IL 60601-6302
27772987       +SETERU INC,    14523 SW Millikan Way,    Beaverton, OR 97005-2344
27772972       +SYNCB/ASHLEY HOMESTORE,    7780 S Cicero Ave,    Burbank, IL 60459-1583
27772986       +SYNCB/WALMAR,    2001 Western Ave,    Ste 400,   Seattle, WA 98121-3132
27772997       +Specialized Loan Servicing,     Po Box 636005,   Littleton, CO 80163-6005
27773006       +Stroger Hospital of Cook County,     1900 W Polk Street,    Chicago, IL 60612-3723

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ewall@semradlaw.com Apr 24 2019 01:49:03        Elliott Wall,    The Semrad Law Firm,
                 20 S. Clark Street 28th fl,   Chicago, IL 60603
tr             +EDI: QPDLEVEY.COM Apr 24 2019 05:23:00       Phillip D Levey, ESQ,     2722 North Racine Avenue,
                 Chicago, IL 60614-1206
27773005       +EDI: ATTWIREBK.COM Apr 24 2019 05:23:00       AT&T,    PO Box 105262,    Atlanta, GA 30348-5262
27772973       +EDI: WFNNB.COM Apr 24 2019 05:23:00       CB/AVENUE,    PO BOX 182789,    COLUMBUS, OH 43218-2789
27772975       +EDI: WFNNB.COM Apr 24 2019 05:23:00       CB/ROAMANS,    P O Box 659728,
                 San Antonio, TX 78265-9728
27772976       +EDI: WFNNB.COM Apr 24 2019 05:23:00       CB/WOMNWTHN,    PO BOX 182789,    COLUMBUS, OH 43218-2789
27772989       +EDI: CHASE.COM Apr 24 2019 05:23:00       CHASE CARD,    201 N Walnut St,
                 Wilmington, DE 19801-2920
27772993       +EDI: WFNNB.COM Apr 24 2019 05:23:00       COMENITY BANK/FASHBUG,    PO BOX 182272,
                 COLUMBUS, OH 43218-2272
27772977       +EDI: WFNNB.COM Apr 24 2019 05:23:00       COMENITY BANK/LNBRYANT,     4590 E Broad St,
                 Columbus, OH 43213-1301
27772981       +EDI: WFNNB.COM Apr 24 2019 05:23:00       COMENITY BANK/TORRID,    PO BOX 182685,
                 COLUMBUS, OH 43218-2685
27772992       +EDI: WFNNB.COM Apr 24 2019 05:23:00       COMENITYBANK/BRYLANEHO,     PO BOX 182789,
                 COLUMBUS, OH 43218-2789
27772991       +EDI: WFNNB.COM Apr 24 2019 05:23:00       COMENITYBANK/JESSLONDN,     4590 E BROAD ST,
                 COLUMBUS, OH 43213-1301
27772982       +EDI: CONVERGENT.COM Apr 24 2019 05:23:00       CONVERGENT OUTSOURCING,     800 SW 39TH ST,
                 RENTON, WA 98057-4927
27772990       +EDI: CRFRSTNA.COM Apr 24 2019 05:23:00       CREDIT FIRST N A,    6275 EASTLAND RD,
                 BROOKPARK, OH 44142-1399
27772971       +EDI: RCSFNBMARIN.COM Apr 24 2019 05:23:00       CREDIT ONE BANK NA,     PO BOX 98875,
                 LAS VEGAS, NV 89193-8875
27772994       +EDI: RCSFNBMARIN.COM Apr 24 2019 05:23:00       CREDITONEBNK,    PO BOX 98872,
                 LAS VEGAS, NV 89193-8872
27773003       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Apr 24 2019 01:51:26         ComEd,
                 3 Lincoln Center,   Bankruptcy Section,     Oakbrook Terrace, IL 60181-4204
27772996       +EDI: PHINHARRIS Apr 24 2019 05:23:00       HARRIS & HARRIS LTD,
                 222 Merchandise Mart Plaza, Suite 1900,     Chicago, IL 60654-1421
27772985       +EDI: IIC9.COM Apr 24 2019 05:23:00       I C SYSTEM,    Po Box 64378,    Saint Paul, MN 55164-0378
27773001       +EDI: IRS.COM Apr 24 2019 05:23:00       IRS,   Po Box 7346,    Philadelphia, PA 19101-7346
27772998       +EDI: RESURGENT.COM Apr 24 2019 05:23:00       LVNV FUNDING,
                 C/O RESURGENT CAPI PO BOX 10497    MS,    GREENVILLE, SC 29603-0497
27772999        EDI: AGFINANCE.COM Apr 24 2019 05:23:00       AMERICAN GENERAL FINAN,     3519 W. Lake St,
                 Melrose Park, IL 60160
27772980       +EDI: RMSC.COM Apr 24 2019 05:23:00       SYNCB/GAP,    PO BOX 965005,    ORLANDO, FL 32896-5005
27772983       +EDI: RMSC.COM Apr 24 2019 05:23:00       SYNCB/JCP,    PO BOX 965007,    Orlando, FL 32896-5007
27772979        EDI: RMSC.COM Apr 24 2019 05:23:00       SYNCB/OLDNAV,    P.O. BOX 29116,
                 SHAWNEE MISSIO, KS 66201
27772984       +EDI: RMSC.COM Apr 24 2019 05:23:00       SYNCB/WALMART,    Po Box 530927,    Atlanta, GA 30353-0927
27772995        EDI: USBANKARS.COM Apr 24 2019 05:23:00       US Bank,    Po Box 790408,    Saint Louis, MO 63179
                                                                                                TOTAL: 27

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
          Case 19-11617            Doc 11       Filed 04/25/19 Entered 04/25/19 23:27:46                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: arodarte                     Page 2 of 2                          Date Rcvd: Apr 23, 2019
                                      Form ID: 309A                      Total Noticed: 44


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 23, 2019 at the address(es) listed below:
              Elliott Wall    on behalf of Debtor 2 Kevin Anderson ewall@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Elliott Wall    on behalf of Debtor 1 Marla Smith-Anderson ewall@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Phillip D Levey, ESQ   levey47@hotmail.com, plevey@ecf.axosfs.com
                                                                                            TOTAL: 4
